


Initial Grant
DEFERRED STOCK UNIT AWARD AGREEMENT
UNDER THE PROGRESS SOFTWARE CORPORATION
2008 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:     
Number of DSUs Granted:     
Grant Date:     
1.Award. Pursuant to the Progress Software Corporation 2008 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), Progress
Software Corporation (the “Company”) hereby grants to the Grantee named above
the number of Deferred Stock Units (“DSUs”) specified above. This Award
represents a promise to pay out to the Grantee at a future date a number of
shares of common stock, par value $.01 per share (the “Stock”) of the Company
equal to the number of vested DSUs.
2.    Restrictions on Transferability. DSUs granted herein may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of by the
Grantee prior to settlement, other than by will or the laws of descent and
distribution.
3.    Vesting of DSUs. The DSUs shall be vested on the Grant Date with respect
to /48ths of the DSUs and the balance of the DSUs shall vest in __ equal monthly
increments commencing on the first day of the month immediately following the
Grant Date.
Notwithstanding the foregoing, in the event of a Sale Event, the DSUs shall
become fully vested.
4.    Timing and Form of Payout. The DSUs will be paid out in full in the form
of shares of Stock as soon as practical after the Grantee retires or otherwise
terminates his service as a Director to the Company.
5.    Voting Rights and Dividends. Until such time as the DSUs are paid out in
shares of Stock, the Grantee shall not have voting rights. However, all
dividends and other distributions paid with respect to the DSUs shall accrue and
shall be converted to additional DSUs based on the closing price of the Stock on
the dividend distribution date. Such additional DSUs shall be subject to the
same restrictions on transferability as are the DSUs with respect to which they
were paid. DSUs do not represent actual outstanding shares of Stock.
6.    Beneficiary Designation. The Grantee may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Grantee, shall be in a form
prescribed by the Company, and will be effective only when filed by the Grantee
in writing with the Company during the Grantee’s lifetime. In the absence of any



LIBB/1491816.1

--------------------------------------------------------------------------------




such designation, benefits remaining unpaid at the Grantee’s death shall be paid
to the Grantee’s estate.
7.    Continuation of Service as Director. This Agreement shall not confer upon
the Grantee any right to continue service with the Company, nor shall this
Agreement interfere in any way with the Company’s right to terminate the
Grantee’s service at any time.
8.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
9.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
PROGRESS SOFTWARE CORPORATION
By:        
Title
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:             
Grantee’s Signature
Grantee’s name and address:
    
    
    
    

2
LIBB/1491816.1